DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/30/2022.
Applicant’s election without traverse of claims 1-13 in the reply filed on 3/30/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, the term “substantially identical” is unclear and indefinite. Claims 2-5 are also rejected due to being dependent to claim 1.
In claim 2, the term “substantially smooth” is unclear and indefinite.
In claim 3, the term “substantially triangular gap” is unclear and indefinite.
In claim 8, the term “substantially identical” is unclear and indefinite.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lawrence (US 20030197443 A1).
In regards to claim 1, Lawrence discloses a stator (stator 1, figure 9) of a switched reluctance machine (switched reluctance machine, paragraph 3), comprising: a. a plurality of stator poles (stator poles 14 and 22, figure 9), each of the plurality of stator poles being associated with at least one of a plurality of curved stator windings (coil, 28 and 46, figures 9, 7), the plurality of curved stator windings exhibiting a symmetrical shaping (figure 9) wherein a plurality of loops comprising electrically conductive material (copper windings, paragraph 6) and making up each curved stator winding follows a shaped pattern (figure 9), such that the curved stator windings are substantially identical with one another (figure 9); and b. whereby the plurality of curved stator windings increases copper fill factor (figure 9, paragraph 30), which in turn is utilized for performance enhancements as compared to conventional switched reluctance machines and conventional windings (paragraph 7).
In regards to claim 2, Lawrence discloses the stator of the switched reluctance machine of claim 1 wherein for each of the windings (coil, 28 and 46, figure 9), as viewed from a cross-section of the switched reluctance machine showing the curved stator windings and stator poles (pole teeth 14 and 22, figure 9), the windings having a substantially smooth exterior geometric arc and a substantially smooth interior geometric arc of a smaller radius than said exterior geometric arc (figure 9, paragraphs 30-34).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lawrence in view of Randall (US PN 6809441).
Regarding claim 3, Lawrence discloses the stator of the switched reluctance machine of claim 2. 
Lawrence does not teach the switched reluctance machine when viewed from a cross-section comprises at least one substantially triangular gap disposed between curved stator windings.
Randall discloses the stator of the switched reluctance machine wherein the switched reluctance machine when viewed from a cross-section comprises at least one substantially triangular gap disposed between curved stator windings (winding 26, figures 3-4, paragraph 25).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to modify Lawrence in view of Randall to design the stator of the switched reluctance machine with triangular gaps between the curved windings to add heat sinks to improve the heat transfer from the stator and windings.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence in view of Woolmer (US 2017001248 A1).
Regarding to claim 4, Lawrence discloses the stator of the switched reluctance machine of claim 2.
Lawrence does not teach the stator of the switched reluctance machine wherein the distance between every winding and the winding adjacent to it is between 1-2 mm at its closest point.
Woolmer discloses the stator (stator 100, figure 4a)  of the switched reluctance machine wherein the distance between every winding (winding 124, figure 4a) and the winding adjacent to it is between 1-2 mm at its closest point (width gap 155, figure 4aparagraph 37).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to modify Lawrence in view of Woolmer to design the stator of the switched reluctance machine with a gap between the windings between 1mm-2mm to improve the magnetic flux of the stator.
Regarding claim 5, Lawrence discloses the stator of the switched reluctance machine of claim 1.
Lawrence does not teach the stator of the switched reluctance machine wherein the plurality of curved stator windings are insulated.
Woolmer discloses the stator (stator 100, figure 4a) of the switched reluctance machine wherein the plurality of curved stator windings are insulated (insulating coating, paragraph 37).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to modify Lawrence in view of Woolmer to design the stator of the switched reluctance machine with insulated stator windings to prevent electrical arcing.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence in view of Michaels (US 20050258702 A1).
Regarding claim 6, Lawrence discloses a stator (stator 1, figure 1) of a switched reluctance machine (switched reluctance machine, paragraph 3), comprising: a. a plurality of stator poles (stator poles 14 and 22, figures 2, 5), each of the plurality of stator poles being associated with at least one of a plurality of curved stator windings (coil, 28 and 46, figures 6, 7), wherein a plurality of loops comprising electrically conductive 2material (copper windings, paragraph 6) and making up each curved stator winding follows a shaped pattern (figure 9), and b. whereby the plurality of curved windings increases copper fill factor (figure 9, paragraph 30), which in turn is utilized for performance enhancements as compared to conventional switched reluctance machines and conventional windings (paragraph 7).
Lawrence does not teach a stator of the switched reluctance machine comprising of a plurality of curved stator windings exhibiting an asymmetrical shaping such that a plurality of odd shaped curved stator windings are identical to each other and a plurality of even shaped curved stator windings are identical to each other.

    PNG
    media_image1.png
    676
    838
    media_image1.png
    Greyscale

Michaels discloses a stator (stator 12, figure 1) of the switched reluctance machine (electric machine 10, figure 1) comprising of a plurality of curved stator windings (windings 34 and 36, figure 1) exhibiting an asymmetrical shaping such that a plurality of odd shaped curved stator windings (second set of windings 36, figure 1, paragraph 20) are identical to each other and a plurality of even shaped curved stator windings are identical to each other (first set of windings 34, figure 1, paragraph 20).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to modify Lawrence in view if Michaels to design the stator of the switched reluctance machine with asymmetrical windings with the odd-shaped and even-shaped curved windings for improved torque density.
Regarding claim 7, Lawrence discloses the stator of the switched reluctance machine of claim 6, wherein: a. for each of the windings (coil, 28 and 46, figures 6, 7), as viewed from a cross-section of the switched reluctance machine showing the curved stator windings and stator poles (pole teeth 14 and 22, figures 3-5), the windings having a substantially smooth exterior geometric arc and a substantially smooth interior geometric arc of a smaller radius than said exterior geometric (figure 9, paragraphs 30-34). 
Lawrence does not teach the stator of the switched reluctance machine wherein the switched reluctance machine comprises at least one even shaped curved stator winding with a substantially consistent gap from at least one odd shaped curved stator winding; and c. wherein said at least on even shaped curved stator winding is complementary in shape to said at least one odd shaped curved stator winding (fourth set of windings 40, figure 2).
Michaels discloses the stator (stator 12, figure 1)  of the switched reluctance machine (electric machine 10, figure 1) wherein the switched reluctance machine comprises at least one even shaped curved stator winding (third set of windings 38, figure 2) with a substantially consistent gap (figure 2, paragraph 23) from at least one odd shaped curved stator winding (fourth set of windings 40, figure 2); and c. wherein said at least on even shaped curved stator winding (third set of windings 38, figure 2)  is complementary in shape to said at least one odd shaped curved stator winding (fourth set of windings 40, figure 2).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to modify Lawrence in view of Michaels to design the stator of the switched reluctance machine with asymmetrically shaped windings with a consistent gap and complementary in shape for improved manufacturing and increased torque output.
Regarding claim 8, Lawrence in view of Michaels discloses the stator of the switched reluctance machine of claim 7, wherein a surface area and volume of each winding is substantially identical to one another (figure 2, paragraph 23).
Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence in view of Michaels in further view of Woolmer.
Regarding claim 9, the claim of the space between adjacent windings never greater than 4 mm in distance is considered a design consideration that does not affect the functionality of the intended use of the invention and would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claim invention to make the design consideration. Moreover, applicant neither has disclosed the criticality of the specific distance nor state it in the specification. 
Regarding claim 10, Lawrence in view of Michaels discloses the stator of the switched reluctance machine of claim 7. 
Lawrence in view of Michaels does not teach the stator of the switched reluctance machine wherein each winding has a side adjacent another winding, and a space between said sides is never greater than 2 mm in distance.
Woolmer discloses the stator (stator 100, figure 4a) of the switched reluctance machine wherein the distance between every winding (winding 124, figure 4a) and the winding adjacent to it is between 1-2 mm at its closest point (width gap 155, figure 4aparagraph 37).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to modify Lawrence in view of the Michaels and further view of Woolmer to design the stator of the switched reluctance machine to have the space among the adjacent windings no greater than 2 mm to increase the space between the stator teeth.
Regarding claim 11, the claim of the space between adjacent windings approximately 4 mm in distance is considered a design consideration that does not affect the functionality of the intended use of the invention and would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claim invention to make the design consideration. Moreover, applicant neither has disclosed the criticality of the specific distance nor state it in the specification. 
Regarding claim 12, Lawrence in view of Michaels discloses the stator of the switched reluctance machine of claim 7. 
Lawrence in view of Michaels does not teach the stator of the switched reluctance machine wherein each winding has a side adjacent another winding, and a space between said sides is approximately 2 mm in distance.
Woolmer discloses the stator (stator 100, figure 4a)  of the switched reluctance machine wherein the distance between every winding (winding 124, figure 4a) and the winding adjacent to it is between 1-2 mm at its closest point (width gap 155, figure 4aparagraph 37).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to modify Lawrence in view of the Michaels and further view of Woolmer to design the stator of the switched reluctance machine to have the space among the adjacent windings no greater than 2 mm to increase the space between the stator teeth.
Regarding claim 13, Lawrence in view of Michaels discloses the stator of the switched reluctance machine.
Lawrence in view of Michaels does not teach the stator of the switched reluctance machine wherein the plurality of curved stator windings are insulated.
Woolmer discloses the stator (stator 100, figure 4a) of the switched reluctance machine wherein the plurality of curved stator windings are insulated (insulating coating, paragraph 37).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to modify Lawrence in view of Woolmer to design the stator of the switched reluctance machine with insulated stator windings to prevent electrical arcing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY K CHO whose telephone number is (571)272-3341. The examiner can normally be reached Monday-Friday 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571) 272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY K CHO/Examiner, Art Unit 2837 


/ELVIN G ENAD/Supervisory Patent Examiner, Art Unit 2837